Citation Nr: 0025535	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-13 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
right knee chondromalacia.  

2.  Entitlement to a compensable disability rating under the 
provisions of 38 C.F.R. § 3.324 (1999).  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Service Program


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1979 to December 
1991.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) which 
recharacterized the veteran's service-connected right knee 
disability as right knee chondromalacia evaluated as 
noncompensable and denied a compensable rating under the 
provisions of 38 C.F.R. § 3.324.  In August 1997, the veteran 
was afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  In November 1998, the Board 
remanded the veteran's claims to the RO so that the veteran 
could be afforded a hearing before a Member of the Board 
sitting at the RO.  

In June 2000, the veteran appeared at a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
veteran is represented in the instant appeal by the National 
Veterans Legal Services Program.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right knee disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's right knee disability has been shown to be 
manifested by a full range of motion of the joint with 
crepitus and no objective evidence of pain, ligamental 
instability, or functional impairment.  

3.  Service connection is currently in effect for 
hemorrhoids, photophobia, right (major) wrist fracture 
residuals, and right knee chondromalacia.  All of the 
disabilities are currently evaluated as noncompensable.  

4.  The veteran's service-connected disabilities have been 
shown to interfere with his normal employability.  



CONCLUSIONS OF LAW

1.  The criteria for a minimum 10 percent disability 
evaluation for the veteran's right knee chondromalacia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.10, 4.40, 4.45 4.71a, Diagnostic Codes 5260, 5261 
(1999).  

2.  The criteria for a 10 percent disability rating under the 
provisions of 38 C.F.R. § 3.324 have been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.324 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee

A.  Historical Review

The veteran's service medical records indicate that he 
sustained a May 1988 right knee crush injury when his knee 
was caught between two vehicles.  Contemporaneous X-ray 
studies of the right knee revealed no abnormalities.  An 
impression of right knee effusion was advanced.  The veteran 
was subsequently diagnosed with right patellofemoral 
syndrome.  The report of a March 1992 VA examination for 
compensation purposes indicates that the veteran complained 
of occasional right knee pain and swelling associated with 
prolonged use and weather changes.  Contemporaneous X-ray 
studies of the right knee were reported to reveal a normal 
joint.  On examination of the right knee, the veteran 
exhibited a range of motion of 0 to 140 degrees with 
crepitation and "no significant laxity."  The veteran was 
diagnosed with right knee arthralgia.  In September 1996, the 
RO established service connection for right retropatellar 
pain syndrome and assigned a noncompensable evaluation for 
that disability.  In February 1997, the RO recharacterized 
the veteran's service-connected right knee disability as 
right knee chondromalacia evaluated as noncompensable.  


B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent disability evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  Limitation of 
flexion of either leg to 60 degrees warrants assignment of a 
noncompensable disability evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  Limitation 
of extension of either leg to 5 degrees warrants assignment 
of a noncompensable disability evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  The average 
normal range of motion of the knees is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

A July 1995 VA hospital summary conveys that the veteran 
complained of right knee pain and locking upon admission.  He 
presented a history of a prior right knee surgery for a 
meniscal problem.  On examination, the veteran exhibited a 
full right knee range of motion and joint line tenderness.  
The veteran subsequently underwent right knee arthroscopy.  
He was diagnosed with right tibial plateau chondromalacia 
upon discharge from the hospital.  

An August 1995 VA remedial medicine treatment record relates 
that the veteran complained right knee pain and an inability 
to put weight on the knee.  On examination, the veteran 
exhibited a right knee range of motion of flexion from 0 to 
110 degrees and extension from 0 to 70 degrees with mild 
crepitus and a negative anterior drawer sign.  A November 
1995 VA orthopedic evaluation notes that the veteran 
exhibited a right knee range of motion of 0 to 120 degrees 
with pain; no valgus/varus disability; and negative 
anterior/posterior drawer's signs.  

A March 1997 VA treatment record notes that the veteran 
complained of right knee pain.  The VA physician observed a 
right knee range of motion of 0 to 95 degrees.  No 
chondromalacia-related patellar changes were identified.  
Contemporaneous X-ray studies of the right knee revealed no 
abnormalities.  VA treatment entries dated in April 1997 
states that the veteran complained of chronic right knee 
pain.  

In his May 1997 substantive appeal, the veteran asserted that 
his right knee disability prevented him from working.  A July 
1997 VA treatment record states that the veteran complained 
of right knee pain and associated limping.  The veteran 
exhibited "adequate full" active and passive right knee 
ranges of motion with mild right inferior patellar tenderness 
and crepitus.  

In an August 1997 written statement, the veteran advanced 
that his right knee disability prevented him from performing 
vocational activities which required either kneeling or 
prolonged walking and standing.  At the August 1997 hearing 
on appeal, the veteran testified that he experienced right 
knee pain associated with prolonged periods of standing and 
walking and occasional joint stiffness and "giving way."  
He stated that he occasionally used a knee brace or Canadian 
crutches.  His right knee disability impaired his ability to 
descend stairs and necessitated the use of pain medications.  

At a September 1997 VA examination for compensation purposes, 
the veteran complained of right anterior knee pain, crepitus, 
and locking.  The veteran clarified that his knee pain was 
exacerbated by lifting heavy objects and prolonged walking 
and standing.  On examination of the right knee, the veteran 
exhibited a "full and complete" range of motion with 
moderate crepitation and no pain; a positive patellar 
grinding test; mild patellar tendon, infrapatellar bursa, and 
tibial tuberosity tenderness; swelling; and no joint 
instability or subluxation.  The veteran was diagnosed with 
right knee chondromalacia patella.  The VA examiner commented 
that "the veteran has a functional right knee with pain 
free, full [range of motion]."  

At the June 2000 hearing before the undersigned, the veteran 
testified that he experienced chronic right knee pain which 
necessitated the use of pain medication, a knee brace, and 
Canadian crutches.  He stated that his knee occasionally 
locked.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's chronic right knee disability is manifested by 
subjective complaints of right knee pain and locking and a 
full range of motion with crepitus and no pain.  The examiner 
at the September 1997 VA examination for compensation 
purposes noted that the veteran exhibited a full and 
pain-free right knee range of motion, no ligamental 
instability, and no associated functional impairment.  The 
Board finds that the most probative evidence as to the 
veteran's right knee disability picture is the VA examiners' 
objective clinical observations.  In the absence of objective 
evidence of either actual or functional right knee limitation 
of motion or ligamental instability, the Board concludes that 
a compensable disability evaluation is not warranted for the 
veteran's right knee chondromalacia.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).  


II.  38 C.F.R. § 3.324 (1999)

The provisions of 38 C.F.R. § 3.324 (1999) provide, in 
pertinent part, that:  

Whenever a veteran is suffering from two 
or more separate permanent 
service-connected disabilities of such 
character as clearly to interfere with 
normal employability, even though none of 
the disabilities may be of compensable 
degree under the 1945 Schedule for Rating 
Disabilities the rating agency is 
authorized to apply a 10-percent rating, 
but not in combination with any other 
rating.  

Service connection is currently in effect for hemorrhoids, 
photophobia, right (major) wrist fracture residuals, and 
right knee chondromalacia.  All of the disabilities are 
currently evaluated as noncompensable.  

In a July 1997 written statement, the veteran related that 
his right wrist and right knee disabilities rendered him 
unable to pursue employment as a mechanic.  In an August 1997 
written statement, the veteran advanced that he was trained 
to be an automotive technician and a diesel mechanic.  He was 
unable to follow those vocational pursuits as his right knee 
disability prevented him from standing, squatting, kneeling, 
climbing, and carrying heavy loads.  

The veteran testified at the August 1997 and June 2000 
hearings on appeal that his right knee and right wrist 
disabilities significantly impaired his ability to walk, to 
stand, to use the stairs, and to use tools.  His 
service-connected disabilities significantly interfered with 
his ability to perform his duties as a security guard and 
prevented him from obtaining employment in the automobile and 
diesel repair industry.  

The Board finds that the veteran's service-connected 
disabilities give rise to significant occupational impairment 
which clearly interferes with his normal employability.  
Accordingly, the Board concludes that a 10 percent disability 
rating under the provisions of 38 C.F.R. § 3.324 (1999) is 
warranted.  


ORDER

A compensable disability evaluation for the veteran's right 
knee chondromalacia is denied.  A 10 percent disability 
rating under the provisions of 38 C.F.R. § 3.324 (1999) is 
granted subject to the laws and regulations governing the 
award of monetary benefits.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

